DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20170055576 A1 (hereinafter BEESON).
Regarding claim 1, BEESON discloses a smoking article with an aerosol-generating portion and a wrapping material (Abstract).  BEESON discloses that the wrapper comprises at least three layers (¶34), wherein peripheral layers comprise paper (Fig. 1, outer layer 94, paper-type material sheet ¶30) and an intermediate layer comprises a non-combustible material (Fig. 1, inner layer, ¶96), and wherein at least the intermediate layer and one of the peripheral layers are provided as a laminate structure (¶30-¶37).
Regarding claim 2, BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the laminate structure comprises each of the peripheral layers and the intermediate layer (¶30).
Regarding claim 2, BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the laminate structure comprises the intermediate layer and the peripheral layer which is disposed adjacent to the aerosolizable material in use.  The layers are adjacent to the substrate element 85 (Fig. 1, ¶30)
Regarding claim 4, BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the non-combustible material comprises a metal foil (¶30).
Regarding claim 5, BEESON discloses the wrapper according to claim 4, as discussed above.  BEESON further discloses wherein the metal foil comprises aluminum (¶34).
Regarding claim 6, BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses wherein the wrapper consists of three layers (¶34).
Regarding claim 7, BEESON discloses the wrapper according to claim 1 as discussed above.  BEESON further discloses an aerosolizable material (Fig. 1, substrate element 85, ¶30) and the wrapper according to claim 1 wrapped around the aerosolizable material.
Regarding claim 8, BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses wherein the aerosolizable material comprises tobacco (¶40).
Regarding claim 9, BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses wherein the aerosolizable material is a rod (¶10) of aerosolizable material, and the wrapper circumscribes at least an end of the rod that is distant from a mouth of a user in use.  
Regarding claim 10, BEESON discloses the aerosol generating article of claim 9 as discussed above.  BEESON further discloses wherein the wrapper circumscribes at least the rod over at least 25% of a length of the rod.    As illustrated in Fig. 1, the wrapper circumscribes the rod over greater than 25% of the length of the rod.
Regarding claim 11, BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses at least one of a filter (Fig. 1, filter segment 55) or a cooling element.  BEESON discloses a series of perforations (Fig. 1, series of perforations 160, ¶68).  BEESON further discloses the addition of external air-cooled devices i.e. cooling fins (¶83)
Regarding claim 12, BEESON discloses the aerosol generating article of claim 11 as discussed above.  BEESON further discloses wherein the aerosol generating article comprises the filter and the cooling element, and wherein the cooling element is arranged between the aerosolizable material and the filter.  The series of perforations 160 are arranged between the aerosolizable material (substrate element 85) and the filter (filter segment 55).
Regarding claim 13, BEESON discloses the aerosol generating article of claim 7 as discussed above.  BEESON further discloses a heater (Fig. 1, heat source 40, ¶20).
Regarding claim 14, BEESON discloses the aerosol generating article of claim 13 as discussed above.  BEESON further discloses a tobacco heating product (¶40).
Regarding claim 15, BEESON discloses the aerosol generating article of claim 13 as discussed above.  BEESON further discloses wherein the heater is a device into which the aerosol generating article is at least partially inserted in use (¶29).
Regarding claim 16, BEESON discloses the aerosol generating article according to claim 7 as discussed above.  BEESON further discloses a system comprising an aerosol generating device and the aerosol generating article (Fig. 1, aerosol generation system 99, ¶62).  
Regarding claim 17, BEESON discloses a process for making an aerosol generating article comprising wrapping an aerosolizable material in the wrapper according to claim 1.  BEESON discloses the process of making the substrate (¶42, ¶46), forming the sheet (¶50), a process for making laminated paper (¶61), and the assembly of the system (¶64).  BEESON discloses the wrapper of claim 1 as discussed above.
Regarding claim 18, BEESON discloses a method of preventing a user lighting or igniting an aerosolizable material in an aerosol generating article, the method comprising wrapping an aerosolizable material in the wrapper according to claim 1.  BEESON discloses a buffer region 110 to reduce the potential scorching or other thermal degradation of portions of the aerosol-generating segment (¶63).  BEESON discloses that the wrapping paper may dissipate or redirect heat to reduce scorching (¶33) to improve taste.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747     


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747